Opesioít by
Beaver, J.,
The constitution of the commonwealth confers specific authority upon the general assembly to “ exempt from taxation public property used for public purposes, actual places of religious worship, places of burial not used or held for private or corporate profit and institutions of purely public charity:” art. 9, sec. 1. The language used expresses the clearest possible determination to limit the general assembly in the exercise of the power to exempt. It not only limits the objects but hedges these objects about with words of description which, if they mean anything, are words of limitation. In the exercise of the authority thus conferred, the general assembly, by the Act of May 14, 1874, P. L. 158, provided “ That all churches, meeting houses or other regular places of stated worship, with the grounds thereto annexed, necessary for the occupancy and enjoyment of the same; ” and other property in the act specified and described “ are hereby exempted from all and every county, city, borough, bounty, road, school and poor tax; Provided, that all property, real or personal, other than that which is in actual use and occupation for the purposes aforesaid and from which any income or revenue is derived shall be subject to taxation, except where exempted by law for state purposes, and nothing herein contained shall exempt same therefrom.” Here again the language is carefully chosen and is that of express limitation, and courts in construing it are bound to take notice of the evident legislative intent conveyed thereby.
The defendant, having a lot on Sixth avenue in the city of Pittsburg, upon which its church building was erected, caused to be built within the inclosure and at the rear of said lot about twenty feet distant from the said church building a two-story brick dwelling house occupied by the janitor of the church. This building fronts upon and has an entrance from Cherry alley and is entirely independent, so far as its structure and location are concerned, from the church building proper. The plaintiff caused the lot eighteen feet front on Cherry alley, extending back fifty-one feet, occupied by the janitor’s dwelling house, to be assessed for taxation, and municipal taxes were duly assessed thereon. Upon their nonpayment, a municipal lien was duly filed and a scire facias issued thereon. At the trial both sides asked for binding instructions. There is no question as *305to the regularity of the proceedings and no dispute as to the facts. It is not claimed that the defendant is an institution of purely public charity. If exempt from taxation, the exemption must be based upon the clause of the act of 1874, supra, relating to churches, etc. It is very evident, however, that the lot in question and the structure thereon erected are in no sense part of a church, meeting-house or regular place of stated worship. It is a separate, distinct and independent structure and has no direct or physical connection with the church building proper. Is it then included within “ the grounds thereto annexed necessary for the occupancy and enjoyment of the same ? ” Ground for entrance and exit for securing air and light, for the purposes of architectural and natural adornment, for the erection of horse sheds and, in the country, for shade and, among those who prolong their religious services during a large part of the day, places for refreshment, such as springs of water, etc., all may be included as necessary for the occupancy and enjoyment of church or meeting-house in the ordinary sense of the term. A janitor may also be a necessity but it does not follow that a residence for his comfort and convenience is such. It is doubtless true that in the present case the proximity of the janitor’s house is a great convenience but not greater than if he lived across the alley — about the same distance from the church building as now. The necessity for the residence of a pastor is undoubtedly as great as for a janitor, but in such a case it has been distinctly ruled that “ a parsonage cannot be considered as an actual place of religious worship, though erected upon ground appurtenant to a church but not a part thereofChurch of Our Saviour v. Montgomery Go., 10 W. N. C. 170. The citation by defendant of the Lafayette College case and the late case of White v. Smith, 189 Pa. 222, is not relevant, as they relate to institutions of purely public charity and are ruled distinctly upon that ground. The same may be said of our Haverford College case, 6 Pa. Superior Ct. 71.
We are of the opinion that the plaintiff’s point for binding instructions should have been affirmed and that of the defendant refused.
The judgment is, therefore, reversed and a new venire awarded.